DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/16/2020 and 06/26/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 7, 9, 12, 14-18, 21, 23, 26, 28-35, 38, 40, 43 and 45 are rejected under 35 U.S.C. 103 as being un-patentable over OTA US Patent Application No.:( US 2014/0204926 A1) hereinafter referred as OTA in view of Rappl et al   US Patent Application No.:( US 2021/0060686 A1) hereinafter referred as Rappl. 
For claim 1, OTA discloses a method of passive asset tracking using observations of Wi-Fi access points comprising: 
associating unique identifying information of a Wi-Fi access point with a moveable asset in an asset tracking database, wherein the Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset (fig.4) (paragraph [0088], lines 1-3); 
receiving observation data from a Wi-Fi AP Database comprising the unique identifying information of the Wi-Fi access point and location information of the Wi-Fi access point (paragraph [0089]- [0090], lines 1-7); and 
determining a location of the moveable asset based, at least in part, on the observation data of the Wi-Fi access point (see 3 and 34 fig. 3) (paragraph [0096], lines 1-13), (paragraph [0098], lines 1-7) and (paragraph [0106], lines 1-11). However, OTA disclose all the subject matter of the claimed invention with the exemption of the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database as recited in claim 1.
Rappl from the same or analogous art teaches the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database (paragraph [0054], lines 3-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database as taught by Rappl into the information of the wireless devices of OTA.   
The wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database can be modify/implemented by combining the wherein there is no communication between the asset tracking database and one or more wireless devices that report an encounter with the Wi-Fi access point, comprising observation data, to the Wi-Fi AP Database with the device. This process is implemented as a hardware solution or as firmware solutions of Rappl into the information of the wireless devices of OTA. As disclosed in Rappl, the motivation   for the combination would be to use the no communication between the tracked device and a different device  
For claim 2, OTA discloses the method, further comprising: storing the location of the moveable asset in the asset tracking database (fig. 9A) (paragraph [0102], lines 1-1); and providing a user access to the location of the moveable asset stored in the asset tracking database (paragraph [0106], lines 7-11) and (paragraph [0108], lines 1-7).  
For claim 3, OTA discloses the method, wherein the Wi-Fi AP Database receives observation data from one or more wireless devices that encounter the Wi-Fi access point(fig.4 discloses the database  observation of the access points) (paragraph [0032], lines 1-3);  and report unique identifying 591155-0002-US CIP3 information of the Wi-Fi access point and location information of the Wi-Fi access point to the Wi-Fi AP Database (fig.5 discloses the location information stored in the location information Data Base DB of the access points) (paragraph [0099], lines 1-6).  
For claim 4, OTA discloses the method, wherein the unique identifying information of the Wi-Fi access point comprises a BSSID of the Wi-Fi access point (paragraph [0072], lines 1-7).  
For claim 7, OTA discloses the method, wherein the location information of the Wi-Fi access point comprises a received signal strength of the Wi-Fi access point measured by the reporting wireless device at or near the time of the encounter with the Wi-Fi access point (paragraph [0077], lines 1-11). 
For claim 9, OTA discloses the method, wherein the location information of the Wi-Fi access point comprises a received signal strength of one or more other Wi-Fi access points near the Wi-Fi access 601155-0002-US CIP3 point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point (paragraph [0078], lines 1-8) and (paragraph [0091], lines 1-9).  
For claim 12, OTA discloses the method, wherein determining the location of the moveable asset comprises using a received signal strength of the Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (paragraph [0213], lines 1-11).  
For claim 14, OTA discloses the method, wherein determining the location of the moveable asset comprises using a received signal strength of one or more other Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (paragraph [0040], lines 1-11) and (paragraph [0050], lines 1-13).  
For claim 15, OTA discloses a method of passive asset tracking using observations of Wi-Fi access points comprising: 
associating unique identifying information of a Wi-Fi access point with a moveable asset in an asset tracking database, wherein the Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset (fig.4) (paragraph [0088], lines 1-3);
 receiving first observation data from one or more direct reporting wireless devices that encounter the Wi-Fi access point comprising the unique identifying information of the Wi-Fi access point and first location information of the Wi-Fi access point (paragraph [0089]- [0090], lines 1-7); 
receiving second observation data from a Wi-Fi AP Database comprising the unique identifying information of the Wi-Fi access point and second location information of the Wi-Fi access point; and 
determining a location of the moveable asset based, at least in part, on the first and/or the second observation data of the Wi-Fi access point, wherein there is no communication between the asset tracking database (see 3 and 34 fig. 3) (paragraph [0096], lines 1-13), (paragraph [0098], lines 1-7) and (paragraph [0106], lines 1-11).  However, OTA disclose all the subject matter of the claimed invention with the exemption of the one or more indirect reporting wireless devices that report their respective encounters with the Wi-Fi access point, comprising second observation data, to the Wi-Fi AP Database as recited in claim 15
Rappl from the same or analogous art teaches the one or more indirect reporting wireless devices that report their respective encounters with the Wi-Fi access point, comprising second observation data, to the Wi-Fi AP Database (paragraph [0054], lines 3-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more indirect reporting wireless devices that report their respective encounters with the Wi-Fi access point, comprising second observation data, to the Wi-Fi AP Database as taught by Rappl into the information of the wireless devices of OTA.   
The one or more indirect reporting wireless devices that report their respective encounters with the Wi-Fi access point, comprising second observation data, to the Wi-Fi AP Database can be modify/implemented by combining the one or more indirect reporting wireless devices that report their respective encounters with the Wi-Fi access point, comprising second observation data, to the Wi-Fi AP Database with the device. This process is implemented as a hardware solution or as firmware solutions of Rappl into the information of the wireless devices of OTA. As disclosed in Rappl, the motivation   for the combination would be to use the no communication between the tracked device and a different device  
For claim 16, OTA discloses the method, further comprising: storing the location of the moveable asset in the asset tracking database (fig. 9A) (paragraph [0102], lines 1-1); and providing a user access to the location of the moveable asset stored in the asset tracking database (paragraph [0106], lines 7-11) and (paragraph [0108], lines 1-7).  
For claim 17, OTA discloses the method, wherein the Wi-Fi AP Database receives observation data from one or more indirect reporting wireless devices that encounter the Wi-Fi access point  (fig.4 discloses the database  observation of the access points) (paragraph [0032], lines 1-3) and report the unique identifying information of the Wi-Fi access point and second location information of the Wi-Fi access point to the Wi-Fi AP Database (fig.5 discloses the location information stored in the location information Data Base DB of the access points) (paragraph [0099], lines 1-6). 
For claim 18, OTA discloses the method, wherein the unique identifying information of the Wi-Fi access point comprises a BSSID of the Wi-Fi access point (paragraph [0072], lines 1-7). 
For claim 21, OTA discloses the method, wherein the first and/or the second location information of the Wi- Fi access point comprises a received signal strength of the Wi-Fi access point measured by the reporting wireless device at or near the time of the encounter with the Wi-Fi access point (paragraph [0077], lines 1-11). 
For claim 23, OTA discloses the method, wherein the first and/or the second location information of the Wi- Fi access point comprises a received signal strength of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point (paragraph [0078], lines 1-8) and (paragraph [0091], lines 1-9).
For claim 26, OTA discloses the method, wherein determining the location of the moveable asset comprises using a received signal strength of the Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (paragraph [0213], lines 1-11).  
For claim 28, OTA discloses the method, wherein determining the location of the moveable asset comprises using a received signal strength of one or more other Wi-Fi access points measured by a 641155-0002-US CIP3 reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (paragraph [0040], lines 1-11) and (paragraph [0050], lines 1-13).   
For claim 29, OTA discloses a method of passive asset tracking using observations of Wi-Fi access points comprising: 
associating unique identifying information of a Wi-Fi access point with a moveable asset in an asset tracking database, wherein the Wi-Fi access point is disposed on, attached to, or integrated with the moveable asset (fig.4) (paragraph [0088], lines 1-3);
 receiving observation data from one or more wireless devices that encounter the Wi-Fi access point comprising the unique identifying information of the Wi-Fi access point and location information of the Wi-Fi access point (paragraph [0089]- [0090], lines 1-7); and
 determining a location of the moveable asset based, at least in part, on the observation data of the Wi-Fi access point (see 3 and 34 fig. 3) (paragraph [0096], lines 1-13), (paragraph [0098], lines 1-7) and (paragraph [0106], lines 1-11). 
For claim 30, OTA discloses the method, further comprising: storing the location of the moveable asset in the asset tracking database (fig. 9A) (paragraph [0102], lines 1-1). 
For claim 31, OTA discloses a method, further comprising: providing one or more wireless devices with the unique identifying information of the Wi-Fi access point to limit observation data reported by one or more wireless devices to data relevant to the Wi-Fi access point associated with the moveable asset to be tracked (paragraph [0072], lines 1-7).  
For claim 32, OTA discloses the method, further comprising: 651155-0002-US CIP3 providing one or more wireless devices with the identifying information of the Wi-Fi access point to limit observation data reported by one or more wireless devices to data relevant to the Wi-Fi access point associated with the moveable asset to be tracked (paragraph [0127], lines 1-10). 
For claim 33, OTA discloses the method, further comprising: filtering received observation data to limit observation data to data relevant to the Wi-Fi access point associated with the moveable asset to be tracked) (paragraph [0106], lines 1-11).  
For claim 34, OTA discloses a method, further comprising: providing a user access to the location of the moveable asset stored in the asset tracking database (paragraph [0106], lines 7-11) and (paragraph [0108], lines 1-7
For claim 35, OTA discloses the method, wherein the unique identifying information of the Wi-Fi access point comprises a BSSID of the Wi-Fi access point (paragraph [0072], lines 1-7).  
For claim 38, OTA discloses a method, wherein the location information of the Wi-Fi access point comprises a received signal strength of the Wi-Fi access point measured by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point (paragraph [0077], lines 1-11). 
For claim 40, OTA discloses a method, wherein the location information of the Wi-Fi access point comprises a received signal strength of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point (paragraph [0078], lines 1-8) and (paragraph [0091], lines 1-9).
For claim 43, OTA discloses a method, wherein determining the location of the moveable asset comprises using a received signal strength of the Wi-Fi access point measured by a reporting wireless 671155-0002-US CIP3 device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (paragraph [0213], lines 1-11).  
For claim 45, OTA discloses a method, wherein determining the location of the moveable asset comprises using a received signal strength of one or more other Wi-Fi access points measured by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (paragraph [0040], lines 1-11) and (paragraph [0050], lines 1-13).    
Claims 5-6, 8, 10-11, 13, 19-20, 22, 24-25, 27, 36-37, 39, 41-42, 44 are rejected under 35 U.S.C. 103 as being un-patentable over OTA US Patent Application No.:( US 2014/0204926 A1) hereinafter referred as OTA, in view of Rappl et al   US Patent Application No.:( US 2021/0060686 A1) hereinafter referred as Rappl, in further view of Bennett et al US Patent Application No.:( US 2017/0337522 A1) hereinafter referred as Bennett.
For claim 5, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point as recited in claim 5.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 6, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point as recited in claim 6.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 8, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point as recited in claim 8.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point (306 fig. 3) (paragraphs [0031], lines 6-14 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 10, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset as recited in claim 10.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 11, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as recited in claim 11.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 33-42, [0026] and [0030], lines 10-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 13, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset as recited in claim 13.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (304 figure 3) (paragraphs [0025], lines 33-42 and [0027], lines 14-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 19, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point as recited in claim 19.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 20, OTA disclose all the subject matter of the claimed invention with the exemption of the information of the Wi- Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point as recited in claim 20.
Bennett from the same or analogous art teaches the information of the Wi- Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the information of the Wi- Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The information of the Wi- Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point can be modify/implemented by combining the information of the Wi- Fi access point comprises a latitude and a longitude of the reporting wireless device at or near the time of the encounter with the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 22, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point as recited in claim 22.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point (306 fig. 3) (paragraphs [0031], lines 6-14 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 24, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset as recited in claim 24.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 25, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as recited in claim 25.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 33-42, [0026] and [0030], lines 10-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 27, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset as recited in claim 27.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (304 figure 3) (paragraphs [0025], lines 33-42 and [0027], lines 14-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 36, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point as recited in claim 36.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 37, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of a reporting wireless device at or near the time of its encounter with the Wi-Fi access point as recited in claim 37.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of a reporting wireless device at or near the time of its encounter with the Wi-Fi access point (306 fig. 3) (paragraphs [0025], lines 36-42 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of a reporting wireless device at or near the time of its encounter with the Wi-Fi access point int as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of a reporting wireless device at or near the time of its encounter with the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of a reporting wireless device at or near the time of its encounter with the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
For claim 39, OTA disclose all the subject matter of the claimed invention with the exemption of the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point as recited in claim 39.
Bennett from the same or analogous art teaches the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point (306 fig. 3) (paragraphs [0031], lines 6-14 and [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point as taught by Bennett into the information of the wireless devices of OTA.   
The location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point can be modify/implemented by combining the location information of the Wi-Fi access point comprises a latitude and a longitude of one or more other Wi-Fi access points near the Wi-Fi access point at or near the time of a reporting wireless device's encounter with the Wi-Fi access point with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 41, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset as recited in claim 41.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset (306 fig. 3) (paragraph [0039], lines 6-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of the Wi-Fi access point as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 42, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as recited in claim 42.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset (306 fig. 3) (paragraphs [0025], lines 33-42, [0026] and [0030], lines 10-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of a reporting wireless device as the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
 For claim 44, OTA disclose all the subject matter of the claimed invention with the exemption of the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset as recited in claim 44.
Bennett from the same or analogous art teaches the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset (304 figure 3) (paragraphs [0025], lines 33-42 and [0027], lines 14-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset as taught by Bennett into the information of the wireless devices of OTA.   
The location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset can be modify/implemented by combining the location of the moveable asset comprises using a latitude and longitude of one or more other Wi-Fi access points encountered by a reporting wireless device at or near the time of its encounter with the Wi-Fi access point to determine the location of the moveable asset with the device. This process is implemented as a hardware solution or as firmware solutions of Bennett into the information of the wireless devices of OTA. As disclosed in Bennett, the motivation for the combination would be to use the location information of the WI-FI including the latitude and longitude where the device can be located faster and efficiently for a better transmission.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-9628958-B 1
McBurney; Paul
US-20100272093-A1
Raravi; Channabasavaraj
US-2019017 4289-A1
MARTIN; Michael John
US-20170118530-A1
AMANO; SHO
US-20180295519-A1
Nandha Premnath; Sriram
US-20140050320-A1
Choyi; Vinod K.
US-20140355523-A1
Congdon; Paul T.
US-20140003286-A1
Estevez; Leonardo William
US-20170041862-A1
Chen; Bin
US-20220124658-A1
BEALE; Martin Warwick
US-20040004737-A1
Kahn, Philippe R.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642